Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I: claims 14-23 in the reply filed on 05/28/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

high-strength, manganese- containing steel" in claim 14 is a relative term which renders the claim indefinite.  The term "high-strength" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 14 is also rejected for the limitation of “unavoidable steel-associated elements”. It is not clear what impurities ‘elements’ are included or excluded by this limitation. It is unclear which impurity elements are to be restricted, as in which are steel-associated and which are not steel-associated. Therefore the claims is indefinite.
Claims 15-23 are indefinite as well, from their dependency of indefinite claim 14. 

Claim 18 is rejected for being unclear due to the limitation “such that except for a first one of the rolling steps the hot strip or cold strip is flexibly rolled in the following rolling steps at a same or a different temperature of the hot strip or cold strip of room temperature to below Ac3”. It is unclear how the flexibly rolling occurring at a temperature of the hot strip or cold strip of 60°C to below Ac3, as defined in instant claim 14, can in instant claim 18 include temperatures outside of the temperature for flexibly rolling as defined by instant claim 14. The metes and bounds of the limitation cannot be determined and therefore the claim is indefinite.

 Claim 20 is rejected for being unclear due to the limitation “at least a last one of the rolling steps is performed at a temperature of -100 to 60°C”. It is unclear how the flexibly rolling occurring at a temperature of the hot strip or cold strip of 60°C to below Ac3, as defined in 

 Claim 21 is rejected for being unclear due to the limitation “the temperature influences the flat steel product in a locally limited manner.” It is unclear which temperature “the temperature” is referring to. Furthermore, there is no clear nexus between this “the temperature” and prior invoked temperatures. There are multiple temperatures invoked in the claims that claim 21 is dependent on. It is unclear whether this temperature refers to just one temperature step or to multiple temperature steps.  The metes and bounds of the limitation cannot be determined and therefore the claim is indefinite.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance: 
Claim 14 recites the broad recitation ‘60°C to below Ac3’, and the claim also recites ‘preferably of 60°C to 450°C’ which is the narrower statement of the range/limitation.
Claim 17
Claim 18 recites the broad recitation ‘room temperature to below Ac3’, and the claim also recites ‘advantageously at room temperature to below 450°C’ which is the narrower statement of the range/limitation.
Claim 19 recites the broad recitation ‘60°C to below Ac3’, and the claim also recites ‘advantageously at 60°C to 450°C’ which is the narrower statement of the range/limitation.
Claim 22 recites the broad recitation ‘0.05 to 5’, and the claim also recites ‘in particular ’ which is the narrower statement of the range/limitation.
Claim 23 recites the broad recitation of Si ranging from ‘0.05 to 3’, and the claim also recites ‘preferably 0.1 - 1.5’ which is the narrower statement of the range/limitation.
Claim 23 recites the broad recitation of Cr ranging from ‘0.1 to 4’, and the claim also recites ‘preferably > 0.5 - 2.5’ which is the narrower statement of the range/limitation.
Claim 23 recites the broad recitation of Nb ranging from ‘0.005 to 0.4’, and the claim also recites ‘preferably 0.01 - 0.1’ which is the narrower statement of the range/limitation.
Claim 23
Claim 23 recites the broad recitation of Ti ranging from ‘0.005 to 0.6’, and the claim also recites ‘preferably 0.01 to 0.3’ which is the narrower statement of the range/limitation.
Claim 23 recites the broad recitation of Mo ranging from ‘0.005 to 1.5’, and the claim also recites ‘preferably 0.01 to 0.6’ which is the narrower statement of the range/limitation.
Claim 23 recites the broad recitation of Sn from ‘< 0.2’, and the claim also recites ‘preferably <0.05’ which is the narrower statement of the range/limitation.
Claim 23 recites the broad recitation of Cu from ‘< 0.5’, and the claim also recites ‘preferably <0.1’ which is the narrower statement of the range/limitation.
Claim 23 recites the broad recitation of W ranging from ‘0 – 5’, and the claim also recites ‘0.01 to 3’ and ‘preferably 0.2 to 1.5’ which are narrower statements of the range/limitation.
Claim 23 recites the broad recitation of Co ranging from ‘0.01 to 5’, and the claim also recites ‘preferably 0.3 to 2’ which is the narrower statement of the range/limitation.
Claim 23 recites the broad recitation of Zr ranging from ‘0.005 to 0.3’, and the claim also recites ‘preferably 0.01 to 0.2’ which is the narrower statement of the range/limitation.
Claim 23
Claim 23 recites the broad recitation of Te ranging from ‘0.005 to 0.3’, and the claim also recites ‘preferably 0.01 to 0.1’ which is the narrower statement of the range/limitation.
Claim 23 recites the broad recitation of B ranging from ‘0.001 to 0.08’, and the claim also recites ‘preferably 0.002 to 0.01’ which is the narrower statement of the range/limitation. 
The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 20-21 are indefinite as well, from their dependency of indefinite claim 17. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US-20160281196-A1, hereinafter Huang) in further view of Demeri (Pub. Date: 2013, Innovative Forming Technologies, hereinafter Demeri).


Regarding claim 14, it is rejected for being indefinite as stated above in the 112b rejection. 
Huang teaches a high strength dual-phase TRIP steel, and a method for making the high strength dual-phase TRIP steel ([0003]) by turning ingots into sheets by rolling ([0022]-[0029]) for use in the automotive applications ([0001]). Huang further teaches a broad range composition manganese containing steel ([0010]) which meets the claimed composition limitations. Huang further teaches an exemplary embodiment Fe-10Mn-0.47C-2Al-0.7V ([0050]) which fully meets the compositional claim limitations.
In the table below, the compositional ranges of the instant claim, Huang broad range and Huang exemplary embodiment are presented.

Instant claim 14 (wt.%)
Huang Broad Range (wt.%)
Huang Exemplary Embodiment (wt.%)
C
0.0005 to 0.9
0.4 to 0.60
0.47
Mn
4 to 12
8 to 12
10
Al
to 10
1-3
2
P
< 0.1
---
---
S
< 0.1
---
---
N
< 0.1
---
---
Fe including unavoidable steel-associated elements
Balance
Balance
Balance


Huang further teaches the steel sheets are warm rolled at a temperature of about 150-200°C with a thicknesses reduction ([0061], claim 13) which reads on the limitation of “rolling in 
However, Huang is silent on flexible rolling. Demeri teaches general innovative forming technologies for incoming sheet materials used as blanks to make automotive parts (pg. 25) including flexible/tailor rolled blanks (pg. 243-247). Demeri further teaches that flexible rolling reduces weight and cost like tailor welded blanks without the problems associated with welding (pg. 228, ¶1) and produces components with increased strength in areas that are subjected to the highest loads, resulting in improved crash performance of the vehicle (pg. 246, ¶1).
It would have been obvious to one of ordinary skill in the art at the date of filing to have practiced the methods of creating high strength steel sheet for automotive applications as taught by Huang, and to have used the flexible rolling of Demeri (pg. 243-247) for warm rolling because Demeri teaches that flexible rolling can reduce weight and cost (pg. 228, ¶1) and produces components with increased strength in areas that are subjected to the highest loads, resulting in improved crash performance of the vehicle (pg. 246, ¶1).
There would have been a reasonable expectation of a modified Huang producing blanks for automotive use with increased strength since both are directed to creating semifinished products (sheet) to be formed into automobile parts, and the flexible rolling is described by Demeri as a process similar to conventional rolling. 
 claim 15, Huang teaches a broad range composition manganese containing steel ([0010]) which meets the claimed composition addition limitation. Huang teaches an exemplary embodiment Fe-10Mn-0.47C-2Al-0.7V ([0050]) which fully meets the compositional additions claim limitation.
In the table below, the compositional range additions of the instant claim, Huang broad range and Huang exemplary embodiment are presented.


Instant Claim 15 (wt.%)
Huang Broad Range Additions (wt.%)
Huang Exemplary Embodiment (wt.%)
At least one element selected from the group consisting of:



Si
to 6
---
---
Cr
to 6
---
---
Nb
to 1
---
---
V
to 1.5
0.5-1
0.7
Ti
to 1.5
---
---
Mo
to 3
---
---
Sn
to 0.5
---
---
Cu
to 3
---
---
W
to 5
---
---
Co
to 8
---
---
Zr
to 0.5
---
---
Ta
to 0.5
---
---
Te
to 0.5
---
---
B
to 0.15
---
---


Regarding claim 17, it is rejected for being indefinite as stated above in the 112b rejection. 
Huang teaches that the steel is heated to 1100-1300°C for hot rolling ([0060]) then after hot rolling it is warm rolled at 150-200°C ([0061], claim 13). The heating for hot rolling meets 
Regarding claim 18, it is rejected for being indefinite as stated above in the 112b rejection. 
Huang teaches that the steel sheets are hot rolled ([0060]), warm rolled ([0061]) and then cold rolled at a room temperature ([0062]). Therefore modified Huang meets the claim limitations.
Regarding claim 19, Huang teaches that at block 203 the steel is warm rolled at 150-200°C ([0061], claim 13). Huang further teaches that additional blocks can be added or fewer blocks can be utilized, without departing from this disclosure ([0058]). Examiner notes, according to Huang, multiple blocks of warm rolling can occur. Therefore modified Huang meets the limitation of the claim.  
Regarding claim 20, it is rejected for being indefinite as stated above in the 112b rejection. 
Huang teaches that the steel sheets are hot rolled ([0060]), warm rolled ([0061]) and then cold rolled at a room temperature ([0062]). Therefore modified Huang which meets the claim limitations.
Regarding claim 21, it is rejected for being indefinite as stated above in the 112b rejection. 
The same composition as claimed, processed in the same manner, would be reasonably expected to yield the same results.  The claimed properties would have naturally flowed from Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).


Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (US-20180298462-A1, hereinafter Sano) in further view of Huang and Demeri.

Applicant is reminded that claims 14-16 are rejected for being indefinite as stated above in the 112b rejection. 

Regarding claim 14, Sano teaches a galvannealed steel sheet ‘strip’ having high strength and ductility while adequately promoting alloying ([0019]) with transformation induced plasticity TRIP ([0219]) for application to an automobile component ([0256]). Sano teaches a broad composition for the steel sheet ([0023]-[0052]) which meet the compositional claimed limitations for C, Mn, Al, S, and N; and overlaps the claimed ranges of P and Fe.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
In the table below the instant claimed composition and that of the Sano broad range are compared.

Instant claim 14 (wt.%)
Sano Broad Range (wt.%)
C
0.0005 to 0.9
0.25 to 0.70
Mn
4 to 12
1.00 to 5.00
Al
to 10
0.005 to 3.50
P
< 0.1
0.15 or less
S
< 0.1
0.03 or less
N
< 0.1
0.02 or less

Balance
Balance


Sano is silent to a temperature at the start of the cold rolling the steel strip. Sano states that no particular limitations are set with respect to the cold-rolling step ([0284]). 
Huang teaches a high strength dual-phase TRIP steel, and a method for making the high strength dual-phase TRIP steel ([0003]) by turning ingots into sheets by rolling ([0022]-[0029]) for use in the automotive applications ([0001]). 
Huang further teaches that steel sheets are warm rolled at a temperature of about 150-200°C ([0061], claim 13) to avoid the occurrence of cracks during the warm rolling process ([0061]).
Sano and Huang are silent on flexible rolling.
However, Demeri teaches general innovative forming technologies for incoming sheet materials used as blanks to make automotive parts (pg. 25) including flexible/tailor rolled blanks (pg. 243-247). Demeri further teaches that various applications of parts made from flexible rolling blanks for automotive applications for parts with areas of increased strength (pg. 246, ¶1).
It would have been obvious to one of ordinary skill in the art at the date of filing to have practiced the methods of creating the steel strip as taught by Sano, and to have used the warm temperature range of 150-200°C of Huang ([0061]) for cold rolling because Huang teaches that warm rolling can be used to avoid cracks during the rolling process ([0061]). And to have then further modified Sano by using the  flexible rolling of Demeri (pg. 243-247) for warm rolling because Demeri teaches that flexible rolling can be used to increase the strength of parts made from the flexible rolled blanks (pg. 246, ¶1). 

There would have been a reasonable expectation of a modified Sano producing rolled high strength steel sheet blanks for automotive use with increased strength and with less cracking since Sano, Demeri, and Huang are directed to creating semifinished products (sheet) to be formed into automobile parts with the flexible rolling as described by Demeri as a process similar to conventional rolling and the warm rolling of Huang improving the rolling product.
Regarding claim 15, Sano further teaches a broad composition elemental additions for the steel sheet ([0023]-[0052]) which encompass the claimed range of Cu; is the same for the claimed range of Sn; and is within the claimed limitations of Si, Cr, Nb, V, Ti, Mo, W, Co, Zr, Te, and B. In the table below the instant claimed composition elemental additions and the elemental Sano broad range additions are compared.

Instant claim 15 (wt.%)
Sano Broad Range Additions (wt.%)
At least one element selected from the group consisting of:


Si
to 6
0.25 to 2.50
Cr
to 6
0 to 1.50
Nb
to 1
0 to 0.50
V
to 1.5
0 to 0.50
Ti
to 1.5
0 to 0.50
Mo
to 3
0 to 1.50
Sn
to 0.5
0 to 0.50
Cu
to 3
0 to 5.00
W
to 5
0 to 0.50
Co
to 8
0 to 1.00
Zr
to 0.5
0 to 0.05
Ta
to 0.5
---
Te
to 0.5
0 to 0.05
B
to 0.15
0 to 0.003


In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
 claim 16, Sano teaches a galvannealed steel sheet ‘strip’ ([0019]). Therefore modified Sano meets the limitation.

Claims 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rieger et al. (EP-2383353-A2, see machine translation unless otherwise noted, hereinafter Rieger) in further view of Huang and Demeri.
Applicant is reminded that claims 14 and 22 are rejected for being indefinite as stated above in the 112b rejection. 

Regarding claim 14, Rieger teaches a high-manganese steels to produce a flat steel product with good strength and good ductility ([0008]) for use in modern vehicle construction ([0001]). Rieger further teaches broad range steel alloy composition ([0013]) that overlap the C range and are within the other elemental limitations of instant claim 14, and specific alloy compositions examples 1, and 3-16 ([0041]-[0056]) which meet the instant claim 14 composition limitation. Rieger teaches specific Alloy Example 9: Fe-0.12C-7Mn-0.11Si-1.6Al-0.3Ni-0.1Cu-0.007N-0.01V-0.5Cr ([0049]) with P: 0.05 or less ([0026]), S: 0.01 or less ([0027]-[0028]) which meets the claimed composition limitations. In the table below the compositional limitations of the instant claim, the broad range of Rieger, and Rieger specific Alloy Example 9 are presented.  

Instant Claim 14 (wt.%)
Rieger Broad Range (wt.%)
Rieger Example 9 (wt.%)
C
0.0005 to 0.9
up to 0.5
0.12
Mn
4 to 12
4-12
7
Al
to 10
up to 3.0
1.6
P
< 0.1
up to 0.05
0.05 or less
S
< 0.1
up to 0.01
0.01 or less

< 0.1
up to 0.05
0.007
Fe including unavoidable steel-associated elements
Balance 
Balance 
Balance 



Rieger is silent to a temperature at the start of the cold rolling the steel strip. 
Huang teaches a high strength steel, and a method for making the high strength dual-phase TRIP steel ([0003]) by turning ingots into sheets by rolling ([0022]-[0029]) for use in the automotive applications ([0001]). 
Huang further teaches that steel sheets are warm rolled at a temperature of about 150-200°C ([0061], claim 13) to avoid the occurrence of cracks during the warm rolling process ([0061]). 
Rieger and Huang are silent on flexible rolling.
However, Demeri teaches general innovative forming technologies for incoming sheet materials used as blanks to make automotive parts (pg. 25) including flexible/tailor rolled blanks (pg. 243-247). Demeri further teaches that various applications of parts made from flexible rolling blanks for automotive applications for parts with areas of increased strength (pg. 246, ¶1).

It would have been obvious to one of ordinary skill in the art at the date of filing to have practiced the methods of creating the flat steel strip as taught by Rieger, and to have used the warm temperature range of 150-200°C of Huang ([0061]) for cold rolling because Huang teaches that warm rolling can be used to avoid cracks during the rolling process ([0061]). And to have then further modified Rieger by using the flexible rolling of Demeri (pg. 243-247) for warm rolling because Demeri teaches that flexible rolling can be used to increase the strength of parts made from the flexible rolled blanks (pg. 246, ¶1).

There would have been a reasonable expectation of a modified Rieger producing rolled flat strong steel blanks for vehicle construction with increased strength with less cracking since Rieger, Demeri, and Huang are directed to creating semifinished products (sheet) to be 
Regarding claim 22, Rieger specific Alloy Example 9 with 0.12 wt.% C, 7 wt.% Mn and 1.6 wt.% Al ([0049]) meets the claim limitations.

Claim 23  is rejected under 35 U.S.C. 103 as being unpatentable over Sano, Huang and Demeri in further view of Kawasaki et al. (US-20170298482-A1, hereinafter Kawasaki).
Applicant is reminded that claim 23 is rejected for being indefinite as stated above in the 112b rejection. 

Regarding claim 23, Sano further teaches a broad composition elemental additions for the steel sheet ([0023]-[0052]) which encompass the claimed range of Nb, Mo, Sn, and Cu; overlaps the claimed ranges of Cr, V, Ti, Co, Zr, Te, and B; and is within the claimed limitations of Si and W. In the table below the instant claimed composition elemental additions and the elemental Sano broad range additions are compared.

Instant claim 23 (wt.%)
Sano Broad Range Additions (wt.%)
At least one element selected from the group consisting of:


Si
0.05 – 3.0
0.25 to 2.50
Cr
0.1 – 4.0
0 to 1.50
Nb
0.005 – 0.4
0 to 0.50
V
0.005 – 0.6
0 to 0.50
Ti
0.005 – 0.6
0 to 0.50

0.005 – 1.5
0 to 1.50
Sn
< 0.2
0 to 0.50
Cu
< 0.5
0 to 5.00
W
0 – 5.0
0 to 0.50
Co
0.01 – 5.0
0 to 1.00
Zr
0.005 – 0.3
0 to 0.05
Ta
0.005 – 0.3
---
Te
0.005 – 0.3
0 to 0.05
B
0.001 – 0.08
0 to 0.003


In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
Sano and Huang are silent on the addition of Ta to rolled high strength TRIP steel. 
However, Kawasaki teaches high-strength steel sheet and method for manufacturing same (title) with the TRIP phenomenon ([0118]) for making parts in the industrial field of automobiles ([0001]). Kawasaki further teaches a broad range composition within the composition of instant claim 14 ([0024]). Kawasaki further teaches adding Ta from 0.001 or more and 0.010 or less ([0074]) for increasing the strength of the steel sheet through strengthening by precipitation [(0075)].
It would have been obvious to one of ordinary skill in the art at the date of filing to have practiced the methods of creating high strength steel strip of modified Sano, and to have selected and added an amount from the overlapping Ta range of Kawasaki ([0074]) because Kawasaki teaches Ta increases the strength of the steel sheet through strengthening by precipitation with the addition of Ta. In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.

There would have been a reasonable expectation of a modified Sano producing a stronger automobile part from the steel sheet. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 14-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-27 and 29-30 of copending Application No. 16/308,319 (‘319). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 26-27 of ‘319 teach a steel composition which overlaps the composition recited in the instant claims 14-15 and 22-23.  In the table below are the composition claims of the instant claims and the claims of ‘319.

Instant claim 14 (wt.%)
Claims 26-27 of ‘319 (wt.%)
C
0.0005 to 0.9
0.0005 to 0.9
Mn
4 to 12
more than 3.0 to 12
Al
to 10
to 10
P
< 0.1
max 0.1
S
< 0.1
max 0.1
N
< 0.1
max 0.1

Balance
Balance

Instant claim 15 (wt.%)

At least one element selected from the group consisting of:


Si
to 6
to 6
Cr
to 6
to 6
Nb
to 1
to 1
V
to 1.5
to 1.5
Ti
to 1.5
to 1.5
Mo
to 3
to 3
Sn
to 0.5
to 0.5
Cu
to 3
to 3
W
to 5
to 5
Co
to 8
to 8
Zr
to 0.5
to 0.5
Ta
to 0.5
to 0.5
Te
to 0.5
to 0.5
B
to 0.15
to 0.15


Claims 26 and 29-30 of ‘319 teach the process of cold rolling and a cold rolling temperature range of 50°C to 400°C which overlaps the cold rolling process and the cold rolling temperature of 60°C to 450°C in instant claims 14, 17, and 19; and the cold rolling temperature from room temperature to 450°C of claim 18. 
Claims 26 and 29-30 of ‘319 teach the process of cold rolling and a cold rolling temperature range of 50°C to 400°C which overlaps the cold rolling process and the cold rolling temperature of -100°C to 60°C in instant claim 20. 
Claim 56 of ‘319 teaches inorganic corrosion protection of the steel which is substantially similar to the coating claims of instant claim 16.
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
   In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 14-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 22-23, 31-32, and 34 of copending Application No. 16/333,934 (‘934). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 18 and 31-32 of ‘934 teach a steel composition which overlaps the composition recited in the instant claims 14-15 and 22-23.  In the table below are the composition claims of the instant claims and the claims of ‘934.

Instant claim 14 (wt.%)
Claims 18 and 31-32 of ‘934 (wt.%)
C
0.0005 to 0.9
0.0005 to 0.9
Mn
4 to 12
more than 4.0 to 10
Al
to 10
0.02 to 10
P
< 0.1
less than 0.1
S
< 0.1
less than 0.1
N
< 0.1
less than 0.1
Fe including unavoidable steel-associated elements
Balance
Balance

Instant claim 15 (wt.%)

At least one element selected from the group consisting of:


Si
to 6
0 to 6
Cr
to 6
0 to 6
Nb
to 1
0 to 1
V
to 1.5
0 to 1.5
Ti
to 1.5
0 to 1.5
Mo
to 3
0 to 3
Sn
to 0.5
0 to 0.5
Cu
to 3
0 to 3
W
to 5
0 to 5
Co
to 8
0 to 8
Zr
to 0.5
0 to 0.5
Ta
to 0.5
0 to 0.5
Te
to 0.5
0 to 0.5
B
to 0.15
0 to 0.15


Claims 18, and 22-23 ‘934 teach the process of cold rolling and a cold rolling temperature range of 60°C to 450°C and a rolling step of less than room temperature to -196°C which overlaps the cold rolling process and the cold rolling temperature of 60°C to 450°C in instant claims 14 and 17-19; and the cold rolling process and the cold rolling temperature of -100°C to 60°C in instant claim 20.  
‘934 is silent on the temperature influences the flat steel product in a locally limited manner of instant claim 21, however substantially similar steel with the same composition and processing would be reasonably expected to have had the same properties and microstructure. The properties not disclosed by the prior art would have naturally flowed from following the teachings of the prior art.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  

   In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 14-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-26, 29-30 and 32 of copending Application No. 16/333,954 (‘954). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 18 and 29-30 of ‘954 teach a steel composition which overlaps the composition recited in the instant claims 14-15 and 22-23.  In the table below are the composition claims of the instant claims and the claims of ‘954.

Instant claim 14 (wt.%)
Claims 18 and 29-30 of ‘954 (wt.%)
C
0.0005 to 0.9
0.0005 to 0.9
Mn
4 to 12
4 to 12
Al
to 10
0 to 10
P
< 0.1
less than 0.1
S
< 0.1
less than 0.1
N
< 0.1
less than 0.1
Fe including unavoidable steel-associated elements
Balance
Balance

Instant claim 15 (wt.%)

At least one element selected from the group consisting of:


Si
to 6
0 to 6

to 6
0 to 6
Nb
to 1
0 to 1
V
to 1.5
0 to 1.5
Ti
to 1.5
0 to 1.5
Mo
to 3
0 to 3
Sn
to 0.5
0 to 0.5
Cu
to 3
0 to 3
W
to 5
0 to 5
Co
to 8
0 to 8
Zr
to 0.5
0 to 0.5
Ta
to 0.5
0 to 0.5
Te
to 0.5
0 to 0.5
B
to 0.15
0 to 0.15


Claims 17-26 of ‘954 teach the process of cold rolling and a cold rolling temperature range of 60°C to 450°C and preheating which the same as in instant claims 14 and 17-19.
Claim 20 of ‘954 teach the process of cold rolling and a cold rolling temperature range of room temperature to 450 C which is the same as instant claim 18. 
Claim 21 of ‘954 teach the process of cold rolling and a cold rolling temperature range of -100°C to 60°C which is the same as instant claim 20.
Claim 22 of ‘954 teaches locally defined temperature which reads on the temperature influences in a locally limited manner of instant claim 21.
Claim 32 of ‘954 teaches a metallic coating of the steel which is substantially similar to the coating claims of instant claim 16.
   In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 14-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 17-19, 23-25, and 32-33 of copending Application No. 16/333,947 (‘947). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 23-24 of ‘947 teach a steel composition which overlaps the composition recited in the instant claims 14-15 and 22-23.  In the table below are the composition claims of the instant claims and the claims of ‘947.

Instant claim 14 (wt.%)
Claims 23-24 of ‘947 (wt.%)
C
0.0005 to 0.9
0.0005 to 0.9
Mn
4 to 12
4.0 to 12
Al
to 10
0 to 10
P
< 0.1
less than 0.1
S
< 0.1
less than 0.1
N
< 0.1
less than 0.1
Fe including unavoidable steel-associated elements
Balance
Balance

Instant claim 15 (wt.%)

At least one element selected from the group consisting of:


Si
to 6
0 to 6
Cr
to 6
0 to 6
Nb
to 1
0 to 1
V
to 1.5
0 to 1.5
Ti
to 1.5
0 to 1.5
Mo
to 3
0 to 3
Sn
to 0.5
0 to 0.5
Cu
to 3
0 to 3
W
to 5
0 to 5
Co
to 8
0 to 8
Zr
to 0.5
0 to 0.5
Ta
to 0.5
0 to 0.5
Te
to 0.5
0 to 0.5
B
to 0.15
0 to 0.15


Claims 17-19, and 32-33 ‘947 teach the process of cold rolling and a cold rolling temperature range of 60°C to 450°C and a rolling step of less than 0 to 400°C which overlaps the cold rolling process and the cold rolling temperature of 60°C to 450°C in instant claims 14 and 17-20.  
‘947 is silent on the temperature influences the flat steel product in a locally limited manner of instant claim 21, however substantially similar steel with the same composition and processing would be reasonably expected to have had the same properties and microstructure. The properties not disclosed by the prior art would have naturally flowed from following the teachings of the prior art.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Claim 25 of ‘947 teaches inorganic corrosion protection of the steel which is substantially similar to the coating claims of instant claim 16.
   In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cornelissen (WO-2009095264-A1) contains over lapping compositions and similar processing. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003.  The examiner can normally be reached on Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHRISTOPHER S KESSLER/             Examiner, Art Unit 1734